85 N.Y.2d 898 (1995)
650 N.E.2d 408
626 N.Y.S.2d 750
The People of the State of New York, Respondent,
v.
David Huertas, Appellant.
Court of Appeals of the State of New York.
Submitted February 16, 1995.
Decided March 30, 1995.
Edward D. Czaja, Naples, for appellant.
R. Michael Tantillo, District Attorney of Ontario County, Canandaigua (Jeffrey R. Taylor of counsel), for respondent.
Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK concur.
*899MEMORANDUM.
The order of the Appellate Division should be affirmed.
The alleged agreement between defendant and the prosecutor was never placed on the record or approved by the County Court Judge. Accordingly, defendant cannot now insist that the courts recognize or enforce it (see, People v Curdgel, 83 N.Y.2d 862, 864; People v Danny G., 61 N.Y.2d 169). Since his codefendant pleaded guilty before trial, it cannot be said that the People obtained any concrete benefit from defendant's agreement to testify against that individual. Defense counsel's claim that defendant's agreement to testify may have induced the codefendant to plead guilty is too speculative to warrant granting defendant the relief he seeks.
Order affirmed in a memorandum.